   Case 4:19-cv-00168-RSB-CLR Document 38 Filed 02/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 ANGELA A. MANSFIELD,

                 Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-168

          v.

 U.S.,

                 Defendant.


                                            ORDER

         After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s November 17, 2020 Report and Recommendation, (doc. 34), to which Petitioner has filed

objections, (docs. 35, 36, & 37). Plaintiff filed this case over a year ago bringing claims for

medical malpractice and wrongful death claims against the Department of Veterans Affairs

(“VA”). (Doc. 1 & doc. 24). However, the Court instructed plaintiff that in order to bring these

claims under the Federal Tort Claims Act, she needed to submit an affidavit from a medical

professional as well as amend her complaint. (See, e.g., doc. 24). Although the Court granted

multiple extensions, (docs. 25 & 28), she never provided the required affidavit or amended

complaint. The Court recommended dismissal. (Doc. 34). Plaintiff has again objected, arguing

generally that she has had difficulty contacting the VA and generally alleging some unspecified

fraud. While the Court is sympathetic to plaintiff’s difficulties, she has received all the extensions

to which she is entitled and has still failed to comply with a Court Order. Accordingly, the Court
  Case 4:19-cv-00168-RSB-CLR Document 38 Filed 02/05/21 Page 2 of 2




ADOPTS the Magistrate Judge’s Report and Recommendation, (doc. 34), and plaintiff’s case is

DISMISSED. The Clerk of Court is DIRECTED to close this case.

      SO ORDERED, this 5th day of February, 2021.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                            2
